Syneron Medical to Present at the Gabelli & Company Small Cap Healthcare Conference and the Needham Growth Conference YOKNEAM, ISRAEL(Marketwire - June 04, 2009) - Syneron Medical Ltd. (NASDAQ: ELOS), an innovator in the development, marketing and sales of elos™ combined-energy medical aesthetic devices, announced today that Syneron will participate in the Gabelli & Company Small Cap Healthcare Conference on Tuesday, June 9, 2009 and in the Needham Growth Conference on Wednesday, June 10, 2009, both in New York.
